        Case 1:20-cv-10422-RA Document 13
                                       12 Filed 03/23/21
                                                03/22/21 Page 1 of 1




March 22, 2021

The Honorable Ronnie Abrams
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:       United States of America v Jeffrey Ecker, 20-cv-10422 (RA)

Dear Judge Abrams,

          NYLAG represents Mr. Ecker for the limited purpose of settlement. I write with the
consent of plaintiff’s counsel, Ilan Stein, to request that the initial pretrial conference
scheduled for April 2, 2021 and the deadline to file a joint letter and proposed case
management plan by March 26, 2021 (ECF #11) be adjourned sine die. We also respectfully
request to file another status report in 30 days, on April 21, 2021. This is the second request
for an adjournment.

           On February 4, 2021 the undersigned filed a limited notice of appearance on behalf
of Mr. Ecker for settlement purposes (ECF #9). Since that time Mr. Stein and I initiated
settlement discussions. Plaintiff provided Mr. Ecker an extensive financial form and NYLAG
has been working with him to complete it. I expect to provide plaintiff the completed form
today. Once that is done, plaintiff will review it and will likely have follow-up requests. Given
each party’s intention to pursue an amicable resolution and NYLAG’s limited scope
settlement representation, we would like the opportunity to focus our attention on
settlement before also commencing pre-trial matters. Adjourning the pre-trial conference
and deadline to file a joint proposed management plan along with requiring another status
report in 30 days will give the parties that capability and is in the interest of judicial
economy.

Respectfully submitted,

                                             Application granted. The parties shall submit another status report
                                             no later than April 23, 2021.
Susanne Toes Keane                           SO ORDERED.




                                             ________________________
                                             Ronnie Abrams, U.S.D.J.
                                             March 23, 2021




          7 Hanover Square, New York, NY 10004   t:212.613.5000   f:212.750.0820   nylag.org
